DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed April 20, 2022 have been entered.

ALLOWANCE
Applicant’s arguments, see pages 10-11, filed April 20, 2022, with respect to claim 1-7, 9-13  have been fully considered and are persuasive.  The rejection of claims 1-7, 9-13 has been withdrawn. 

Claims 1-7, 9-13 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 and 11 with the allowable feature being; “the light guide having on at least one of the incidence surface or emission surface, a free-form surface shape for realizing predetermined light distribution control.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        May 10, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872